August 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DEBBIE PATTILLO, Appellant

NO. 14-15-00628-CV                          V.

                         SYLVIA FRANCO, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Sylvia Franco,
signed, June 22, 2015, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Debbie Pattillo, jointly and severally, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.